                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 8:11-cr-117-T-23AAS
                                                          8:14-cv-184-T-23AAS
ASIEBA IMADJAM THOMAS
                                           /

                                      ORDER

      Thomas moves under 28 U.S.C. § 2255 (Doc. 1) to vacate his sentence and

challenges the validity of his convictions (1) for two counts of possession with the

intent to distribute five grams or more of cocaine base within 1,000 feet of a public

school and (2) one count of possession with the intent to distribute five grams or

more of cocaine base. Thomas serves concurrent terms of 212 months imprisonment

as a career offender for each count. Thomas pleaded guilty without a plea

agreement. On direct appeal Thomas unsuccessfully challenged the reasonableness

of the sentence. (Doc. 72) This action proceeds under Thomas’s second amended

motion to vacate. (Doc. 35) The United States contends that three grounds are

time-barred and that the remaining ground lacks merit.

                          I. STATUTE OF LIMITATION

      “A 1-year period of limitation shall apply to a motion under this section. The

limitation period shall run from the latest of (1) the date on which the judgment of

conviction becomes final . . . .” 28 U.S.C. § 2255. Thomas’s conviction was final on

April 1, 2013, when his petition for the writ of certiorari was denied. (Doc. 74 in
11-cr-117) See Jones v. United States, 304 F.3d 1035, 1038 fn.5 (11th Cir. 2002) (“[A]

conviction is final on the day that the Supreme Court denies a convicted defendant’s

certiorari petition or renders a decision on the merits.”). Consequently, Thomas had

until April 1, 2014, to challenge his conviction or sentence under Section 2255.

      Thomas’s initial motion to vacate under Section 2255 (Doc. 1), which was

timely filed in January 2014, asserts four grounds for relief. The amended motion

(Doc. 14), which was filed in May 2014 after the limitation expired, asserts five

grounds for relief. Thomas’s second amended motion (Doc. 35), which was filed in

2015 and which is the motion that governs this action, asserts four grounds for relief.

The United States contends both that only ground four relates back to a ground

asserted in the timely, initial motion and that grounds one, two, and three are

time-barred.

      Because the second amended motion to vacate was filed after the limitation

expired, a ground that does not “relate back” to a ground asserted in the initial

motion to vacate is untimely. In Davenport v. United States, 217 F.3d 1341, 1344 (11th

Cir. 2000), cert. denied, 532 U.S. 907 (2001), the court agreed with other circuits

holding “that for an untimely § 2255 claim to ‘relate back’ under Rule 15(c), the

untimely claim must have more in common with the timely filed claim than the mere

fact that they arose out of the same trial and sentencing proceedings.” To relate back

to the timely filed claim, the new claim must arise from the “same set of facts,” not

from separate conduct or a separate occurrence in “both time and type.” Davenport,



                                           -2-
217 F.3d at 1344. See also Farris v. United States, 333 F.3d 1211, 1215 (11th Cir. 2003)

(“Congress intended Rule 15(c) to be used for a relatively narrow purpose; it did not

intend for the rule to be so broad to allow an amended pleading to add an entirely

new claim based on a different set of facts.”).

        The timely, initial motion to vacate asserts four grounds of counsel’s alleged

ineffectiveness, specifically, counsel’s failure to object to the following:

        1.      the alleged ineligibility of a particular state conviction to qualify him
                for a career offender sentence;
        2.      the constitutionality of 21 U.S.C. § 841 as an intrusion upon the state’s
                rights under the Tenth Amendment;
        3.      the grand jury process was not neutral and impartial because “he was
                not present during the decision making process;” and
        4.      the district court’s relying on facts not found by a jury to increase the
                sentence.

The second amended motion to vacate asserts four grounds of counsel’s alleged

ineffectiveness, specifically, counsel’s failure to object to the following:

        1.      the allegedly fraudulent indictment because only the foreman signed
                the indictment and not all twelve members of the grand jury as proof
                that all twelve members concurred “on the essential elements of the
                indictment;”
        2.      the constitutionality of 21 U.S.C. § 841 as an intrusion upon the state’s
                rights under the Tenth Amendment;1
        3.      the absence of a quorum when Congress considered Public Law 80-772
                and the omission of both the Speaker of the House and the President’s
                signature on the bill;2 and




        1
          Although phrased differently in the second amended motion, the claim in ground two is
principally the same as ground two in the initial motion to vacate.
        2
            Thomas represents that Public Law 80-772 included what was codified as 18 U.S.C.
§ 3231, which states, “The district courts of the United States shall have original jurisdiction,
exclusive of the courts of the States, of all offenses against the laws of the United States. Nothing in
this title shall be held to take away or impair the jurisdiction of the courts of the several States under
the laws thereof.”

                                                   -3-
       4.      the district court’s relying on facts not found by a jury to increase the
               sentence.4

       Under Davenport, ground two “relates back” to the timely initial motion to

vacate, the United States concedes that ground four “relates back,” and grounds one

and three are new claims unrelated to a ground in the timely initial motion to vacate.

Consequently, grounds one and three in the second amended motion to vacate are

time-barred, and grounds two and four are entitled to a review on the merits.

                                         II. FACTS5

               On March 12, 2010, undercover law enforcement (UCs)
               purchased cocaine base (herein after “crack cocaine”) from
               Asieba Thomas. They were placed in contact with him and he
               negotiated with them for the sale of half an ounce of cocaine to
               them. The UCs bought the crack cocaine from Thomas at the
               Liberty gas station at 7002 56th Street North, Tampa, Florida,
               which is within 1,000 feet of King High School. There, Thomas
               sold 17.4 grams of cocaine base to the UCs for $500. This was
               the weight of the crack at the scene. The Florida Department of
               Law Enforcement (FDLE) tested a sample of that crack
               cocaine, determined that it was, in fact, cocaine base, and, on
               September 24, 2010, the weight of the sample was 5.8 grams.

               On May 25, 2010, UCs, again, purchased crack cocaine from
               Thomas. They contacted him and negotiated with Thomas to
               purchase from him a quarter ounce of crack cocaine. The UCs
               bought the crack cocaine from Thomas at a car wash located at
               5505 East Sligh Avenue, Tampa, Florida. This is within 1,000
               feet of King High School. Thomas tried to sell the UCs short
               weight. They renegotiated the price. The UCs bought 8.8 grams
               of cocaine base from Thomas for $225. This was the weight of
               the crack at the scene. The FDLE tested the crack cocaine,


       4
           Although phrased differently in the second amended motion, the claim in ground four is
principally the same as ground four in the initial motion to vacate
       5
         This summary of the facts derives from the “Notice of Essential Elements, Penalties, and
Factual Basis” (Doc. 26), which Thomas accepted as true when he pleaded guilty. When asked if he
had “any disagreement with those facts, Thomas responded,“No, ma’am,” and stipulated to the
accuracy of the facts. (Doc. 49 at 65–66)

                                               -4-
             determined that it was, in fact, cocaine base, and, on September
             24, 2010, the weight of the cocaine base was 5.5 grams.

             On June 15, 2010, the UCs, again, purchased crack cocaine
             from Thomas. They contacted Thomas and met him at
             Tally Ho’s Pub located at 7402 North 56th Street, Tampa,
             Florida. The UCs bought 16 grams of cocaine base from
             Thomas for $505. This was the weight of the crack at the scene.
             The FDLE tested the crack cocaine, determined that it was, in
             fact, cocaine base, and, on September 24, 2010, the weight of
             the cocaine base was 13.0 grams.

                                 III. GUILTY PLEA

      Thomas pleaded guilty and accepted the above factual basis. Tollett v.

Henderson, 411 U.S. 258, 267 (1973), holds that a guilty plea waives a

non-jurisdictional defect. Accord United States v. Patti, 337 F.3d 1217, 1320 (11th

Cir. 2003) (“Generally, a voluntary, unconditional guilty plea waives all

non-jurisdictional defects in the proceedings.”). This waiver of rights precludes most

challenges to the conviction. A guilty plea waives a claim based on a pre-plea event,

including a claim of ineffective assistance of counsel. Wilson v. United States,

962 F.2d 996, 997 (11th Cir. 1992). Thomas’s guilty plea waived neither of the

remaining grounds because both grounds allege that trial counsel was ineffective, not

at a pre-plea event but at sentencing.

                IV. INEFFECTIVE ASSISTANCE OF COUNSEL

      Thomas asserts two claims of ineffective assistance of counsel, a difficult claim

to sustain. “[T]he cases in which habeas petitioners can properly prevail on the

ground of ineffective assistance of counsel are few and far between.” Waters v.

Thomas, 46 F.3d 1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d

                                           -5-
384, 386 (11th Cir. 1994)). Strickland v. Washington, 466 U.S. 668 (1984), governs an

ineffective assistance of counsel claim, as Sims v. Singletary, 155 F.3d 1297, 1305

(11th Cir. 1998), explains:

             The law regarding ineffective assistance of counsel claims is
             well settled and well documented. In Strickland v. Washington,
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
             Supreme Court set forth a two-part test for analyzing ineffective
             assistance of counsel claims. According to Strickland, first, the
             defendant must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so serious that
             counsel was not functioning as the “counsel” guaranteed the
             defendant by the Sixth Amendment. Second, the defendant
             must show that the deficient performance prejudiced the
             defense. This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial whose
             result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

      Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct.”

466 U.S. at 690. Strickland requires that “in light of all the circumstances, the




                                            -6-
identified acts or omissions were outside the wide range of professionally competent

assistance.” 466 U.S. at 690.

        Thomas must demonstrate that counsel’s alleged error prejudiced the defense

because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691S92. To meet this burden, Thomas must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

                                V. GROUNDS FOR RELIEF

Ground Two:

        Thomas alleges that counsel rendered ineffective assistance by not “objecting

to [the] Government injuring [him] by incarcerating him more than four times over

the sentence [he] would have received if the local authorities would have been left to

punish [a] crime that is local in nature,” which he contends violated his Tenth

Amendment rights.6 Thomas recognizes that “the government has authority under

statute 841 to regulate drug activity as it relates to and affects Interstate Commerce

(that is fine but that is not what petitioner is arguing here).” (Doc. 38 at 7) Instead,

Thomas contends that a “law or statute that is used in excess of congress[ional]


        6
          “The powers not delegated to the United States by the Constitution, nor prohibited by it to
the States, are reserved to the States respectively.” Thomas also lists the Fifth, Sixth, and Fourteenth
Amendments, but each is tied to his claim that counsel rendered ineffective assistance by not
presenting his claim under the Tenth Amendment. (Doc. 35 at 20)

                                                  -7-
enumerated powers (which here congress gives no authority to injure an individual)

then this is a Tenth Amendment violation.” (Doc. 38 at 7) (underlining original)

Thomas’s argument is meritless.

      Thomas is emphatic that his claim “is purely about injury and has nothing to

do with interstate commerce.” (Doc. 35 at 22) Thomas relies upon Bond v. United

States, 564 U.S. 211, 225–26 (2011), which recognizes that a party who shows “an

actual or imminent harm that is concrete and particular, fairly traceable to the

conduct complained of, and likely to be redressed by a favorable decision . . . is not

forbidden to object that her injury results from disregard of the federal structure of

our Government” by asserting a federalism claim under the Tenth Amendment. In

short, Bond holds that an injured party might have standing to assert a claim under

the Tenth Amendment if the party has a concrete injury. Thomas misunderstands

Bond, which might allow Thomas standing to present a claim for relief but which

neither creates a claim for relief nor, to say the least, ensures Thomas success. In

fact, many federal statutes, when enforced, “injure” someone (in order to create an

offsetting benefit elsewhere). The essential purpose of a law is to proscribe conduct

and to create the prospect of enforcement by coercion.

      Also, contrary to his contention, Thomas’s argument depends on the

Commerce Clause. Bond permits an individual to present a claim for injury caused

by governmental action, but the governmental action must exceed congressional




                                           -8-
authority. Thomas focuses only on the “injury” component and ignores the

requirement that the statute exceed congressional authority.

       Thomas pleaded guilty to three counts of possession with the intent to

distribute cocaine, a violation of 21 U.S.C. § 841. The government’s regulation of

controlled substances under Section 841 is within — not in excess of —

congressional authority, as United States v. Owens, 996 F.2d 59, 61 (5th Cir. 1993)

(italics original), explains:

              [W]e hold that Owens’ prosecution and convictions under
              21 U.S.C. § 841(a)(1), 21 U.S.C. § 846, and 18 U.S.C. § 924(c)
              do not run afoul of the Tenth Amendment. Each of the
              provisions is a valid exercise of Congress’ commerce power,
              even though no specific nexus with interstate commerce is
              required for conviction. Because these provisions are valid
              exercises of Congress’ commerce power, they cannot, under
              Lopez, violate the Tenth Amendment. Contrary to Owens’
              suggestion, then, there was a “federal basis” for his prosecution:
              Congress has validly determined that, in order to control
              interstate drug activity, it must be able to punish intrastate drug
              activity.

Cf. United States v. Gibson, 615 F. App’x 619, 620 (11th Cir. 2015) (stating that,

because criminalizing the possession of a firearm by a convicted felon in violation of

18 U.S.C. § 922(g)(1) “is a valid exercise of Congress’ Commerce Clause power, the

statute does not violate the Tenth Amendment.”), cert. denied, 136 S. Ct. 2484 (2016).

Trial counsel was not ineffective for not asserting an objection under the Tenth

Amendment, and, as a consequence, Thomas is entitled to no relief under ground

two.

Ground Four:



                                              -9-
       Thomas alleges that counsel rendered ineffective assistance by not objecting to

the “misapplication of the modified categorical approach to the Petitioner” and, had

counsel objected, Thomas “would not have been enhanced to a career offender . . . .”

(Doc. 35 at 27) Thomas contends that his two earlier drug convictions do not qualify

him for a career offender sentence under Section 4B1.1, United States Sentencing

Guidelines. Thomas’s underlying premise, as expressed in the following argument

(Doc. 38 at 11), is faulty:

              In order to enhance petitioner for a prior conviction according
              to Descamps v. United States, 133 S. Ct. 2276 (2013), the prior
              statute of conviction[,] when the modified categorical approach
              is used, has to be the same or narrower than the generic statute.
              In the instant case the modified categorical approach cannot be
              applied here because the Florida Statute 893.12 is simply
              broader than the federal statute.

       Thomas believes (albeit erroneously) that Florida’s controlled substances

statute, Section 893.13, is broader than the federal statute because “[n]o where in

statute 21 U.S.C. sec. 841 does it state a person has to know the illicit nature of the

substance as in Fla. Stat. 893.13. Therefore making Fla. Stat. 893.13 broader than

the analogous 841 federal statute.” (Doc. 38 at 11) (underlining original) Thomas is

correct that a “controlled substance offense” under Section 4B1.2(b) does not require

that the earlier conviction include knowledge of the illicit nature of the substance.

See United States v. Smith, 775 F.3d 1262, 1268 (11th Cir. 2014) (The definition of a

“controlled substance offense” does not “require[] that a predicate state offense

include[] an element of mens rea with respect to the illicit nature of the controlled

substance.”), cert. denied, 135 S. Ct. 2827 (2015). Thomas’s argument fails because,

                                            - 10 -
contrary to his belief, Florida’s statute likewise does not require knowledge of the

illicit nature of the substance. Although Chicone v. State, 684 F.3d 736 (Fla. 1996),

and State v. Scott, 808 So. 2d 166 (Fla. 2002), interpreted Florida’s statute as requiring

knowledge, in 2002 Florida’s Legislature abrogated those cases by amending the

statute to remove knowledge of the illicit nature of the substance as an element of an

offense under Section 893.13. “The Legislature finds that the cases of Scott v. State

and Chicone v. State, holding that the state must prove that the defendant knew of the

illicit nature of a controlled substance found in his or her actual or constructive

possession, were contrary to legislative intent.” Fla. Stat. 893.101(1). Trial counsel

was not ineffective for not challenging Thomas’s prior convictions as qualifying

under him as a career offender, and, as a consequence, Thomas is entitled to no relief

under ground four.

      Accordingly, grounds one and three are time-barred, and grounds two and

four are DENIED. The clerk must enter a judgment against Thomas, close this case,

and enter a copy of this order in the criminal action.



                           DENIAL OF BOTH
                    CERTIFICATE OF APPEALABILITY
                 AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Thomas is not entitled to a certificate of appealability (“COA”). A prisoner

moving under Section 2255 has no absolute entitlement to appeal a district court’s

denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must



                                           - 11 -
first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

has made a substantial showing of the denial of a constitutional right.” To merit a

certificate of appealability, Thomas must show that reasonable jurists would find

debatable both (1) the merits of the underlying claims and (2) the procedural issues

he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

that reasonable jurists would debate either the merits of the claims or the procedural

issues, Thomas is entitled to neither a certificate of appealability nor an appeal in

forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Thomas must obtain permission from the circuit court to

appeal in forma pauperis.

      ORDERED in Tampa, Florida, on March 1, 2019.




                                           - 12 -
